Appellant, the former mortgagee, made a motion pursuant to section 985 of the Civil Practice Act for an order in the nature of a writ of assistance to put the purchaser at the foreclosure sale in possession of an apartment occupied by the former mortgagor and owner. The appeal is -from so much of the order granting the motion as stays the execution thereof upon the condition that the occupant pay the fixed monthly rental for the use of the apartment. Order modified by adding to the second ordering paragraph after the words “is stayed” the words and figures “until February 13, 1958”, and as so modified order insofar as appealed from affirmed, without costs. While the stay was properly granted, it is our opinion that the indefinite stay of the execution of the order was an abuse of discretion. Accordingly the order is modified so as to limit the stay until 30 days after the entry of the order determining this appeal.
Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.